        Case 1:19-cv-00144-NF-KHR Document 1 Filed 02/20/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


Kathleen Johnson,
                             Plaintiff,
vs.
Gallup McKinley County Schools;
Mike Hyatt,
                             Defendants.

 COMPLAINT FOR VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT

       Plaintiff alleges:

       1.     This action arises under the Family Medical Leave Act, 29 USC § 2601, et

seq. This Court is vested with jurisdiction pursuant to Section 2617(a)(2) of Title 29 of

the United States Code.

       2.     At all times relevant to this Complaint, Plaintiff resided within the District

of New Mexico.

       3.     Defendant Gallup McKinley County Schools operates Crownpoint

Elementary School (“School”) in the District of New Mexico.

       4.     Defendant Mike Hyatt is the superintendent of Defendant. He acted,

directly or indirectly, in the interest of the School toward Plaintiff.

       5.     Both Hyatt and the School are “employers” as that term is defined in 29

USC § 2611(4).

       6.     The events giving rise to this claim occurred in the judicial District of New

Mexico.


                                                                                           1
       Case 1:19-cv-00144-NF-KHR Document 1 Filed 02/20/19 Page 2 of 3




       7.     Plaintiff was first hired by Defendants in July 2014. She was employed as a

Navajo bilingual and cultural teacher for Kindergarten through Fifth Grade. She held this

position until earlier this year when the events described in this complaint took place.

       8.     On August 27, 2018, Plaintiff became very ill so she went to the

Emergency Room at the IHS hospital in Crownpoint, New Mexico. She was advised that

she was having a heart attack.

       9.     On August 28, 2018, Plaintiff’s husband, Samuel Begay, dropped off

paperwork from the Crownpoint doctors that described Plaintiff’s condition. He informed

the School that she could not come into work and needed to take leave.

       10.    On September 9, 2018, Plaintiff had open heart surgery with four bypasses.

       11.    On September 13, 2018, Plaintiff’s husband asked Defendants for

paperwork for long term leave. He received FMLA paperwork from Defendant, which he

provided to the hospital. He was assured that the hospital would fill it out.

       12.    Because of the extreme nature of the surgery, Plaintiff was incapacitated for

several days after her surgery. She requested FMLA leave as soon as her health

permitted. This occurred approximately October 18, 2018.

       13.    Plaintiff’s request for FMLA was denied, and she was discharged by

Defendant Hyatt. The stated reason for the discharge was failure to tender FMLA

paperwork within 15 days. She was told that this was per “Department of Labor”

regulations. This is a false summary of DOL regulations.

       14.    In fact, the Department of Labor website actually says this about notice to

the employer: “Employees must comply with their employer’s usual and customary



                                                                                           2
       Case 1:19-cv-00144-NF-KHR Document 1 Filed 02/20/19 Page 3 of 3




requirements for requesting leave and provide enough information for their employer to

reasonably determine whether the FMLA may apply to the leave request. Employees

generally must request leave 30 days in advance when the need for leave is foreseeable.

When the need for leave is foreseeable less than 30 days in advance or is unforeseeable,

employees must provide notice as soon as possible and practicable under the

circumstances.”

      15.    Plaintiff provided notice to the employer about her intent to exercise her

FMLA rights when her husband reported her heart attack and requested leave.

      16.    Plaintiff alleges that this conduct constitutes unlawful interference, restraint

or denial of Plaintiff’s FMLA rights.

      17.    This conduct violated 29 USC § 2615 and gave Plaintiff the right to sue

under 29 USC § 2617(a).

      18.    Plaintiff is entitled to recover, and does hereby demand, statutory damages

calculated based upon 29 USC § 2617(a)(1)(A), reinstatement based upon 29 USC §

2617(a)(1)(B), plus attorney’s fees and costs pursuant to 29 USC § 2617(a)(3).

                                          The Law Offices of David R. Jordan, P.C.

                                          /s/ David R. Jordan
                                          1995 State Road 602
                                          PO Box 840
                                          Gallup, New Mexico 87305
                                          (505) 863-2205
                                          (866) 604-5709 Fax
                                          david@jordanlegal.com
                                          Attorney for Plaintiff




                                                                                            3
